Exhibit 4.1 AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30, 2017 (this “Amendment No. 1”), is by and among DDR Corp., a corporation organized under the laws of the State of Ohio (“DDR” or “Parent Borrower”), DDR PR Ventures LLC, S.E., a Delaware limited liability company (“DDRPR”) (DDR and DDRPR are collectively referred to as the “Borrower”), JPMorgan Chase Bank, N.A., a national banking association, and the several banks, financial institutions and other entities party to the Credit Agreement defined below (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., not individually, but as “Administrative Agent”.Reference is made to that certain Amended and Restated Credit Agreement, dated as of April 23, 2015, by and among DDR, DDRPR, the Lenders referenced therein and the Administrative Agent (the “Credit Agreement”).Capitalized terms used herein without definition shall have the same meanings as set forth in the Credit Agreement, as amended hereby.
